NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0267n.06

                                             No. 14-6196

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                      FILED
                                                                                     May 16, 2016
                                                                                 DEBORAH S. HUNT, Clerk
BARBARA JEAN BOWERS, M.D.,                          )
                                                    )
           Plaintiff-Appellant,                     )          ON APPEAL FROM THE
                                                    )          UNITED STATES DISTRICT
v.                                                  )          COURT FOR THE WESTERN
                                                    )          DISTRICT OF KENTUCKY
THE OPHTHALMOLOGY GROUP LLP,                        )
                                                    )
                                                                        OPINION
           Defendant-Appellee.                      )
                                                    )


Before: MOORE and GRIFFIN, Circuit Judges; SARGUS, District Judge.*

       KAREN NELSON MOORE, Circuit Judge. Plaintiff-Appellant Barbara Jean Bowers,

M.D., appeals from the district court’s grant of summary judgment in favor of Defendant-

Appellee The Ophthalmology Group LLP (“the Group”). Bowers, an ophthalmologist, was a

partner in the Group until the partnership expelled her in 2010. Bowers subsequently sued the

Group under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, and Kentucky state

law, seeking relief for gender discrimination and retaliation. In 2012, the district court granted

summary judgment in favor of the Group, finding that, because Bowers was a “partner” and not

an “employee,” she could not bring a claim under Title VII. We vacated and remanded this

decision because the Group’s counsel previously represented Bowers in a “substantially related”

matter, and thus should have been disqualified. On remand, and represented by new counsel, the

Group again moved for summary judgment and the district court once more ruled in its favor.
       *
          The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of
Ohio, sitting by designation.
No. 14-6196
Bower v. The Ophthalmology Group LLP


Bowers now argues that the district court erred in holding that she was a “partner” for purposes

of Title VII and that the district court abused its discretion in not providing her with an

opportunity to conduct discovery. For the reasons discussed below, we AFFIRM the district

court’s grant of summary judgment.

                                     I. BACKGROUND

A. Bowers’s Termination From the Group

       Bowers joined the Group as an employee in 1999. R. 7-10 (Bowers Dep. at 18) (Page ID

#135). In 2002, Bowers bought into the partnership, signed a partnership agreement, and became

one of six partners. Id. at 10, 18 (Page ID #127, 135). Bowers was the only female partner.

       On November 9, 2009, Bowers tendered a letter of resignation to the Group. Id. at 95

(Page ID #212); R. 7-6 (11/9/09 Letter) (Page ID #109–11). Bowers’s letter gave “official notice

that [she would] be leaving The Ophthalmology Group” and would provide further details

through her attorney.    R. 7-6 (11/9/09 Letter at 2–3) (Page ID #110–11).         The Group’s

partnership agreement required a one-year notice prior to departure, and Bowers continued

working in the Group after sending her letter. R. 7-2 (Partnership Agreement at 13–14) (Page ID

#94–95); R. 17-1 (Bowers Aff. at 2) (Page ID #1003).

       Bowers filed for bankruptcy on February 25, 2010, prompted by a failed investment

unrelated to her ophthalmology practice. R. 7-10 (Bowers Dep. at 15–17) (Page ID #132–34).

On March 4, 2010, the partnership met without Bowers and voted to expel her from the Group.

R. 7-12 (Woodford Dep. at 13) (Page ID #380). Bowers received an expulsion letter the next



                                               2
No. 14-6196
Bower v. The Ophthalmology Group LLP


day, stating that “all of the remaining Partners agree that due to your Chapter 7 bankruptcy and

the creditors’ proceedings associated with such bankruptcy and other personal conduct on your

part which the Partnership . . . finds detrimental . . . , your Partnership is to be terminated.” R. 7-

8 (Expulsion Letter at 1) (Page ID #114).

B. Bankruptcy and State Court Proceedings

       Bowers filed suit against the Group in the United States Bankruptcy Court for the

Western District of Kentucky, alleging that the Group impermissibly fired her because she

declared bankruptcy, in violation of 11 U.S.C. § 525.            R. 17-13 (Bankruptcy Ct. Order

Clarification) (Page ID #1336).      The bankruptcy court dismissed her claim with prejudice

because Bowers agreed to dismiss the case. Id.

       Upon learning that Bowers intended to file a sex-discrimination claim against the Group

in Kentucky state court, see R. 7-18 (Mot. for Relief from Stay) (Page ID #865), the Group filed

a petition in McCracken Circuit Court seeking a declaratory judgment that Bowers was a

“partner” of the Group and thus not entitled to the protections of the Kentucky Civil Rights Act.

R. 7-18 (State Court Compl. at 6) (Page ID #859). The Group also brought state-law claims

against Bowers for breach of fiduciary duty and wrongful use of civil proceedings. Id. at 6–8

(Page ID #859–61). Bowers counterclaimed, alleging breach of fiduciary duty, abuse of process,

injurious falsehood, and intentional infliction of emotional distress.        R. 7-19 (Answer and

Countercl. at 16–18) (Page ID #891–93).               Bowers also filed Title VII and state-law

discrimination claims with the Kentucky Commission on Human Rights (“KCHR”) and the



                                                  3
No. 14-6196
Bower v. The Ophthalmology Group LLP


Equal Employment Opportunity Commission (“EEOC”). R. 7-20 (Charge of Discrimination at

1) (Page ID #895). Both the KCHR and the EEOC dismissed Bowers’s claims, finding that she

was not an “employee” of the Group and thus not entitled to relief. R. 7-21 (KCHR Dismissal at

1) (Page ID #899); R. 7-23 (EEOC Dismissal at 1) (Page ID #907).

C. First Proceedings in the District Court

        On March 5, 2012, Bowers filed a complaint in the United States District Court for the

Western District of Kentucky.1 Bowers’s complaint alleged (1) gender discrimination under

Title VII; (2) wrongful termination in breach of contract and/or in violation of public policy

under Kentucky common law; (3) gender discrimination under the Kentucky Civil Rights Act;

(4) retaliation for complaining about gender discrimination under Title VII; (5) retaliation for

complaining about gender discrimination under the Kentucky Civil Rights Act; and

(6) misappropriation of name by defendant for commercial advantage under Kentucky common

law. R. 1 (Compl. at 22–31) (Page ID #22–29); R. 14 (First Am. Compl. at 24–30) (Page ID

#945–51).

        On March 30, 2012, the Group filed a motion to dismiss under Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim and lack of subject-

matter jurisdiction. R. 6 (Mot. to Dismiss at 1) (Page ID #42). The Group included an appendix

with its motion, attaching exhibits and deposition transcripts from the bankruptcy litigation and


        1
          Bowers argues in her brief that the district court incorrectly stated that she filed her claim on April 23,
2012. See Appellant Br. at 27–29. We note for clarification that Bowers filed her original complaint in the district
court on March 5, 2012, and she filed her first amended complaint on April 23, 2012. R. 1 (Compl. at 1) (Page ID
#1); R. 14 (First Am. Compl. at 1) (Page ID #922); see also Fed. R. Civ. P. 15(c)(1)(B).

                                                         4
No. 14-6196
Bower v. The Ophthalmology Group LLP


pleadings from the state court and administrative actions. R. 7 (Mot. to Dismiss App. at 1–3)

(Page ID #78–80).

       Bowers responded on May 3, 2012. R. 17 (Resp. to Mot. to Dismiss at 1) (Page ID

#961). Bowers’s response requested additional time for discovery, arguing that some members

of the Group were not deposed in the bankruptcy proceeding. Bowers attached an affidavit from

her attorney, pursuant to Rule 56(d), stating that “discovery in th[e] prior proceedings was

insufficient to allow the Plaintiff the full discovery and opportunity she needs to offer full and

complete opposition to the allegations made by the Defendant.” R. 17-2 (5/3/12 Rule 56(d) Aff.

at 1) (Page ID #1004).       Bowers also attached deposition exhibits from the bankruptcy

proceedings to her response, in addition to affidavits from individuals who tried to schedule an

appointment with Bowers but were told that she did not have availability. See, e.g., R. 17-3

(Buchanan Aff. at 1) (Page ID #1006).

       On May 16, 2012, Bowers filed a motion to disqualify the Group’s counsel, an attorney at

McMurray & Livingston PLLC (“M&L”). R. 24 (Pl. Mot. to Disqualify) (Page ID #1349–55).

Bowers contended that M&L had represented her in two prior matters that were “substantially

related” to her current lawsuit. The Group argued in response that there was no conflict of

interest. R. 29 (Def. Resp. to Pl. Mot. to Disqualify) (Page ID #1752–1864).

       The district court converted the Group’s motion to dismiss into a Rule 56 motion for

summary judgment and granted summary judgment in favor of the Group on August 22, 2012.

R. 41 (8/22/12 D. Ct. Op. at 2) (Page ID #1968). According to the district court, “as a matter of



                                                5
No. 14-6196
Bower v. The Ophthalmology Group LLP


law, Bowers was a partner in Ophthalmology Group,” and could not bring claims under Title

VII. Id. at 10 (Page ID #1976). The district court declined to exercise supplemental jurisdiction

over Bowers’s state-law claims. Id. at 10–11 (Page ID #1976–77). Finally, because it had

granted summary judgment in favor of the Group and dismissed Bowers’s state-law claims, the

district court denied “as moot” Bowers’s motion to disqualify M&L. Id. at 11 (Page ID #1977).

D. Sixth Circuit Opinion and Proceedings on Remand

       Bowers appealed the district court’s order and filed a motion to disqualify M&L on

appeal. On October 25, 2013, we granted Bowers’s motion to disqualify, holding that M&L’s

prior representation of Bowers in her attempt to establish an ophthalmological practice in

Louisville was “substantially related” to the current litigation. Bowers v. Ophthalmology Group,

733 F.3d 647, 651 (6th Cir. 2013). We also held that the district court erred in failing to decide

Bowers’s disqualification motion prior to ruling on the Group’s motion for summary judgment.

Id. We explained that, because “a potentially conflicted counsel’s confidential information could

infect the evidence presented to the district court,” a district court must decide a disqualification

motion first. Id. at 654–55. We vacated and remanded to the district court, instructing the

district court “to disqualify M&L on remand.” Id. at 655.

       On remand, the Group substituted new counsel and M&L was “discharged as counsel of

record.” R. 50 (Order Substituting Counsel) (Page ID #2009). The magistrate judge entered a

discovery schedule, ordering that written discovery take place prior to July 7, 2014 and that

depositions occur “no later than January 7, 2015”; the order set a January 27, 2015 deadline for



                                                 6
No. 14-6196
Bower v. The Ophthalmology Group LLP


dispositive motions. R. 57 (Scheduling Order at 3–4) (Page ID #2037–38). Bowers then filed a

second amended complaint on February 14, 2014, again alleging gender discrimination and

retaliation under Title VII, as well as state-law claims. R. 60 (Second Am. Compl. at 23–31)

(Page ID #2102–10).      On March 6, 2014, the Group answered Bowers’s complaint and

counterclaimed for breach of fiduciary duty and unjust enrichment. R. 61 (Answer at 21–22)

(Page ID #2135–36). That same day, and approximately ten months prior to the scheduled

deadline for dispositive motions, the Group moved for summary judgment, again relying on the

previous bankruptcy depositions and other documents attached to its original motion to dismiss.

R. 62 (Mot. for Summ. J.) (Page ID #2138). The magistrate judge granted Bowers a thirty-day

extension to respond, in addition to extending the original discovery deadline by thirty days. R.

69 (Order Extending Deadlines) (Page ID #2275).

       Bowers responded to the Group’s motion for summary judgment on April 21, 2014. R.

72 (Pl. Resp. to Mot. for Summ. J.) (Page ID #2296). Bowers again argued that additional time

was needed for discovery, and her attorney submitted a declaration pursuant to Rule 56(d). R.

72-2 (4/21/14 Rule 56(d) Decl.) (Page ID #2338). Bowers and the Group continued to serve and

respond to written discovery requests. See, e.g., R. 86 (Notice of Filing of Def. Interrog. and

Admis.) (Page ID #2457); R. 90 (Notice of Answers to First Set of Interrog.) (Page ID #2463);

R. 104 (Notice of Service of Supp. Produc.) (Page ID #2524). The parties also noticed and

scheduled depositions to occur in September and October 2014. See, e.g., R. 101 (Group Dep.

Notice at 1–2) (Page ID #2511–12); R. 110-6 (Bowers Dep. Notice at 1) (Page ID #2607).



                                               7
No. 14-6196
Bower v. The Ophthalmology Group LLP


       On August 27, 2014, prior to these depositions, the district court granted summary

judgment in favor of the Group. R. 107 (8/27/14 D.Ct. Op. at 1) (Page ID #2529). The district

court held that, “based on the reasons set forth in this Court’s prior Memorandum Opinion and

Order, the Court finds that as a matter of law, Dr. Bowers was a partner, and not an ‘employee’

under Title VII.” Id. at 3 (Page ID #2531) (internal citation omitted). The district court was not

persuaded by Bowers’s argument that further discovery was needed, finding that Bowers “had

ample opportunity for discovery on employment status issues” in her prior litigation, and that

evidence relating to her employment status “is not exclusively within Ophthalmology Group’s

control.” Id. at 4 (Page ID #2532). Lastly, the district court declined to exercise supplemental

jurisdiction over Bowers’s state-law claims against the Group. Id. at 5 (Page ID #2533).

       Bowers filed a Rule 59(e) motion to alter the judgment, attaching the Group’s written

discovery responses and again arguing that the district court erred in entering summary judgment

prior to the close of discovery. R. 110-1 (Rule 59(e) Mot.) (Page ID #2552). The district court

denied Bowers’s motion on November 7, 2014, R. 118 (11/7/14 Order at 1) (Page ID #2691),

and Bowers timely appealed. See R. 112 (Notice of Appeal at 1) (Page ID #2628); R. 119 (Am.

Notice of Appeal at 1) (Page ID #2692).

                                       II. DISCUSSION

A. Standard of Review

       We review a district court’s grant of summary judgment de novo. Barrett v. Whirlpool

Corp., 556 F.3d 502, 511 (6th Cir. 2009). Summary judgment is appropriate “if the movant



                                                8
No. 14-6196
Bower v. The Ophthalmology Group LLP


shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). We must draw “all justifiable inferences” in

Bowers’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.” Id. We review the district court’s denial of

Bowers’s Rule 56(d) motion for an abuse of discretion. CenTra, Inc. v. Estrin, 538 F.3d 402,

419 (6th Cir. 2008).

B. Title VII

       Bowers first argues that the district court erred in finding that she was a “partner” for

purposes of Title VII. Title VII prohibits an employer from firing an individual on the basis of

sex. 42 U.S.C. § 2000e-2(a). “As a general rule,” Title VII and other “federal employment

discrimination statutes protect employees.” Shah v. Deaconess Hosp., 355 F.3d 496, 499 (6th

Cir. 2004). Accordingly, the statute does not extend to “partners.” See Simpson v. Ernst &

Young, 100 F.3d 436, 441 (6th Cir. 1996). Whether an individual is an “employee” for purposes

of Title VII is a preliminary matter that, “[i]n the absence of a conflict of material fact,” can be

decided by the court as a matter of law. Id. at 439; see also Weary v. Cochran, 377 F.3d 522,

524 (6th Cir. 2004).

       Title VII defines an “employee” as “an individual employed by an employer.” 42 U.S.C.

§ 2000e(f). Because this definition is “completely circular and explains nothing,” Nationwide

Mut. Ins. Co. v. Darden, 503 U.S. 318, 323 (1992), we apply a common-law agency test to



                                                 9
No. 14-6196
Bower v. The Ophthalmology Group LLP


determine whether an individual is an “employee” under the statute. Simpson, 100 F.3d at 443;

see also Shah, 355 F.3d at 499. In Simpson v. Ernst & Young, 100 F.3d at 443, we looked to

“common-law principles as codified in the [Uniform Partnership Act]” and utilized the following

non-exclusive factors to determine whether Simpson was a “partner” or an “employee”:

       the right and duty to participate in management; the right and duty to act as an
       agent of other partners; exposure to liability; the fiduciary relationship among
       partners; use of the term “co-owners” to indicate each partner’s “power of
       ultimate control;” participation in profits and losses; investment in the firm;
       partial ownership of firm assets; voting rights; the aggrieved individual’s ability
       to control and operate the business; the extent to which the aggrieved individual’s
       compensation was calculated as a percentage of the firm’s profits; the extent of
       that individual’s employment security; and other similar indicia of ownership.

Id. at 443–44.

       Both Bowers and the Group analyze Bowers’s employment status under the non-

exclusive factors utilized by the Supreme Court in Clackamas Gastroenterology Associates v.

Wells, 538 U.S. 440 (2003). See Appellant Br. at 40; Appellee Br. at 7. In determining “whether

a shareholder-director [was] an employee” for purposes of the American with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, the Court in Clackamas utilized six factors from the EEOC

Compliance Manual that “focus[ed] on the common-law touchstone of control.” These non-

exhaustive factors include:

       Whether the organization can hire or fire the individual or set the rules and
       regulations of the individual’s work[;]

       Whether and, if so, to what extent the organization supervises the individual’s
       work[;]

       Whether the individual reports to someone higher in the organization[;]


                                               10
No. 14-6196
Bower v. The Ophthalmology Group LLP


       Whether and, if so, to what extent the individual is able to influence the
       organization[;]

       Whether the parties intended that the individual be an employee, as expressed in
       written agreements or contracts[;]

       Whether the individual shares in the profits, losses, and liabilities of the
       organization[;]

Clackamas, 538 U.S. at 449–50 (internal quotation marks omitted). These factors overlap with

the common-law agency test used in Simpson, 100 F.3d at 443–44.

       Bowers contends that, although she desired to be a partner of the Group and held several

formal indicia of partnership, in reality she was only a “nominal” partner under the Clackamas

factors because she “had no real control within nor influence on” the Group or her own practice.

Appellant Br. at 42–43. For example, Bowers contends that she had no control over her own

schedule, as evidenced by affidavits from individuals who desired to schedule an appointment

with her but were told that she did not have availability. Id. at 43. She also contends that the

partners fired her without her input, just as they would fire an employee, and that she had no

control over hiring or firing decisions within the Group as a whole. Id. at 41.

       A review of the record demonstrates, however, that Bowers was a partner of the Group

under the factors used in Simpson and Clackamas. Bowers bought into the partnership in 2002,

R. 7-10 (Bowers Dep. at 18) (Page ID #135), and the partnership bought out her interest when

she was expelled.     R. 62-5 (Order Approving Sale) (Page ID #2193).             Bowers signed a

partnership agreement. Id. at 10 (Page ID #127). She also signed the Group’s statement of

registration with the Kentucky Secretary of State. Id. at 82 (Page ID #199). The remaining


                                                11
No. 14-6196
Bower v. The Ophthalmology Group LLP


partners of the Group unanimously voted to expel her and issued a notice pursuant to the process

described in the partnership agreement for expelling partners. R. 7-2 (Partnership Agreement at

12) (Page ID #93); R. 7-8 (Expulsion Letter at 1) (Page ID #114). Bowers shared in the Group’s

profits, R. 7-10 (Bowers Dep. at 77, 81) (Page ID #194, 198), and received additional

compensation based on her own production. Id. at 81 (Page ID #198). For tax purposes, Bowers

received a K-1 instead of a W-2. Id. Bowers received payments when two physicians bought

into the partnership, id. at 78 (Page ID #195), and she also voted to allow one of the new partners

to spread his buy-in payment over three months. Id. at 79 (Page ID #196). Bowers attended

partnership meetings and partnership meetings were held upon her request. Id. at 70–72 (Page

ID #187–89). She participated in equipment purchases. Id. at 80 (Page ID #197). She also

“participate[d] in decisions to alter the formula by which profits were divided.” Id. at 77, 99–

100 (Page ID #194, 216–17). Bowers requested and received the Group’s confidential financial

information. Id. at 96 (Page ID #213). She requested that “certain patients not be scheduled

with” her, in addition to other scheduling demands. Id. at 93–94 (Page ID #210–11); see also R.

62-4 (Scheduling Memo at 1) (Page ID #2178). She requested and received her own “pod” of

specific employees with whom to work. R. 7-10 (Bowers Dep. at 92) (Page ID #209). Bowers

stated that her scheduling issues “started to become resolved when we hired Kelly Harris, at my

suggestion, to be in control of my schedule,” further demonstrating her ability to make

employment decisions within the group. Id. at 41 (Page ID #158). And although Bowers

contends that the Group stated that she “had no authority to hire or fire,” Appellant Br. at 41, the



                                                12
No. 14-6196
Bower v. The Ophthalmology Group LLP


Group indicated only that Bowers, in addition to all of the other partners, had no unilateral

authority to hire or fire. R. 110-4 (Def. Resp. to Interrog. at 7–8) (Page ID #2591–92); see also

R. 26-10 (Gillespie Dep. at 8, 51–52) (Page ID #1504, 1547–48).

       These facts distinguish this case from Simpson, in which we found that Simpson was only

a “nominal” partner of Ernst & Young and was an “employee” for purposes of Title VII.

Simpson, 100 F.3d at 441. Although Simpson was titled a partner, “the firm’s business, assets,

and affairs were directed exclusively by a 10 to 14 member Management Committee and its

chairman.” Id. Because he was not a member of this Committee, “Simpson had no authority to

direct or participate in the admission or discharge of partners or other firm personnel,” to

“participate in determining partners or other personnel compensation . . . including his own,” to

“participate in the firm’s profits and losses,” or to “examine the books and records of the firm,”

unless permitted by the Committee. Id. In sum, “Simpson and his similarly situated colleagues

were relegated to the position of an employee subject to the virtually absolute, unilateral control

of the Management Committee.” Id. Bowers has not produced facts that demonstrate that her

position in the Group was similar to Simpson’s. To the contrary, the record indicates that

Bowers exercised a role in each of the areas of ownership and control that Ernst & Young denied

to the nominal partners in Simpson.

       Whether the district court appropriately entered summary judgment, however, is

intertwined with Bowers’s further argument that the district judge abused its discretion in

declining her request under Federal Rule of Civil Procedure 56(d) for additional discovery.



                                                13
No. 14-6196
Bower v. The Ophthalmology Group LLP


Under Rule 56(d) of the Federal Rules of Civil Procedure, “[i]f a nonmovant shows by affidavit

or declaration that, for specified reasons, it cannot present facts essential to justify its opposition,

the court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or

declarations or to take discovery; or (3) issue any other appropriate order.” Fed. R. Civ. P. 56(d).

We consider several factors in determining whether a district court abused its discretion in

entering summary judgment prematurely. These factors include “(1) when the appellant learned

of the issue that is the subject of the desired discovery; (2) whether the desired discovery would

have changed the ruling below; (3) how long the discovery period had lasted; (4) whether the

appellant was dilatory in its discovery efforts; and (5) whether the appellee was responsive to

discovery requests.” CenTra, 538 F.3d at 420 (quoting Plott v. Gen. Motors Corp., 71 F.3d
1190, 1196–97 (6th Cir. 1995)). “Typically, when the parties have no opportunity for discovery,

denying the [Rule 56(d)] motion and ruling on a summary judgment motion is likely to be an

abuse of discretion.” Id. Even if there has been no discovery, however, summary judgment may

nonetheless be appropriate where “the court deems as too vague the affidavits submitted in

support of the motion” or “if further discovery would not have changed the legal and factual

deficiencies.” Id. (internal quotation marks omitted).

        Bowers contends that the district court abused its discretion in not permitting her to

depose the Group and the remaining partners. Appellant Br. at 49. According to Bowers, it was

error to grant summary judgment prior to the close of the deadlines agreed to in the magistrate

judge’s scheduling order. Id. After considering the record and the factors described above,



                                                  14
No. 14-6196
Bower v. The Ophthalmology Group LLP


however, we disagree. Although depositions had yet to occur in the district court, both parties

included in the record the depositions that occurred in the prior bankruptcy litigation. There,

Bowers deposed all but two of the Group’s remaining partners, in addition to the Group’s office

administrator, Joy Woodford. See R. 7 (Mot. to Dismiss App. at 1–2) (Page ID #78–79); R. 17-

10 (Gillepsie Dep.) (Page ID #1087); R. 7-12 (Woodford Dep. at 6–7) (Page ID #373–74). From

Bowers’s own deposition testimony and the partnership documents in the record, the district

court concluded that she was a partner as a matter of law because she “engaged in decision-

making with her partners” and shared in the formal and functional indicia of partnership. R. 107

(8/27/14 D. Ct. Op. at 5) (Page ID #2533). Although Bowers seeks additional discovery, as the

district court recognized, evidence that Bowers was functionally an “employee” as opposed to a

“partner” “is not exclusively within Ophthalmology Group’s control,” and Bowers had an

opportunity to discover this evidence in the prior litigation and in the months that discovery

remained open in the district court. Id. at 4–5 (Page ID #2532–33).

       Further, we are not persuaded by Bowers’s argument that the prior representation by

M&L necessitates further discovery here. Bowers stated in her initial disclosures under Rule

26(a) that she might make use of the bankruptcy depositions, including her own. R. 75-1

(Bowers Rule 26(a) Discl. at 6) (Page ID #2371). When the Group asked Bowers to produce this

material in a discovery request, Bowers objected only on the ground that the material was “in the

public domain and [] freely available to the Defendant.” R. 110-2 (Bowers Interrog. Resp. at 5)

(Page ID #2574). Bowers has not moved to suppress any documents, nor has she otherwise



                                               15
No. 14-6196
Bower v. The Ophthalmology Group LLP


specified how M&L’s prior representation affected the material relied upon by the Group in its

motion for summary judgment. Under these circumstances, we cannot say that the district court

abused its discretion in not granting further discovery. And, as discussed above, because the

record clearly disclosed that Bowers was a “partner” in the Group as a matter of law, the district

court did not err in granting summary judgment.2

C. Supplemental Jurisdiction

        Finally, Bowers argues that the district court erred in declining to exercise supplemental

jurisdiction over Bowers’s state-law claims. See Appellant Br. at 67. We review a district

court’s decision declining to exercise supplemental jurisdiction over state claims for an abuse of

discretion. Gamel v. City of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010). The district court did

not abuse its discretion here. According to Bowers, litigating her state claims in federal court is

needed to preserve judicial resources. Appellant Br. at 68. But “[w]hen all federal claims are

dismissed before trial, the balance of considerations usually will point to dismissing the state law

claims, or remanding them to state court if the action was removed.” Musson Theatrical, Inc. v.

Fed Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996). Here, as the district court recognized in

declining to exercise supplemental jurisdiction, Bowers’s state case remained pending in

McCracken Circuit Court and her federal case was “still in its infancy.” R. 107 (8/27/14 D. Ct.



        2
           Bowers also contends that the district court “declined to disqualify M&L as ordered by this Court,”
choosing instead to substitute counsel without her input. Appellant Br. at 31. Bowers did not raise this issue with
the district court, however, either in her response in opposition to summary judgment or in her Rule 59(e) motion to
vacate. And as a result of the substitution order, attorneys at M&L are no longer counsel of record in this case. R.
50 (Order Substituting Counsel) (Page ID #2009). Accordingly, we discern no error that mandates reversal of the
district court’s grant of summary judgment.

                                                        16
No. 14-6196
Bower v. The Ophthalmology Group LLP


Op. at 5) (Page ID #2533). In these circumstances, the district court did not abuse its discretion

in declining to exercise supplemental jurisdiction over Bowers’s Kentucky claims. See Gamel,
625 F.3d at 952.

                                      III. CONCLUSION

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                               17